Citation Nr: 1711610	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  08-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected left knee, left foot and right foot disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

This case has been before the Board several times.  It was denied in a September 2012 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the parties (The Secretary of VA and the Veteran) filed a Joint Motion for Remand (Joint Motion) with the Court.    Later in September 2013, the Court granted the Joint Motion and ordered that the September 2012 Board decision be vacated and remanded the case to the Board for additional development and readjudication consistent with the Joint Motion.

In April 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development, after which, the RO continued the denial and returned the case to the Board.  In December 2014, the Board again remanded the case to the AOJ for further development.

In a June 2015 decision, the Board again denied the claim of service connection for a back disorder, to include as secondary to service-connected left knee, left foot, and right foot disabilities.  The Veteran also appealed this decision to the Court.
 
In February 2016, the parties again agreed that a remand was in order and filed a Joint Motion with the Court, which was granted in February 2016.  Consistent with the February 2016 Joint Motion, in May 2016, the Board remanded the appeal to the AOJ for additional development.   It has now returned to the Board for appellate review.

REMAND

Regrettably, the Board determines that another remand is required in this case. 

In the February 2016 Joint Motion, it was agreed by the parties that the Board erred when it concluded that a March 2015 VA examination was adequate in addressing the issue of secondary service connection.  The parties agreed that the opinion was inadequate because it did not fully address the question of secondary service connection; and instead, as reflected in the rationale for the opinion, appeared to solely focus on causation and direct etiology of the back disability.  The Joint Motion specifically noted that the rationale for the opinion on both direct and on secondary service connection was the same verbatim.    

The appeal was remanded in May 2016 so that another VA opinion could be obtained.  This opinion was received in July 2016.  Unfortunately, in this opinion, the examiner, who also provided the March 2015 opinion, again provided the same rationale for both the questions of causation and aggravation of the back by service-connected disability.  The examiner does state that the back disability was not aggravated by the service-connected disabilities, but again does not provide a distinct rationale for that statement.   Moreover, it appears the examiner based the opinion on the lack of findings with regard to the back at the time of the in-service injury to the left knee, left foot, and right foot, and the anatomical location of the in-service injuries without regard to any impact of functional loss or mechanical impairment caused by the service-connected disabilities on the back.  For these reasons, the Board once again remands the appeal for another VA opinion as to secondary service connection. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, an opinion should be requested from a physician other than the physician who provided the March 2015 and July 2016 opinions as to the nature and etiology of the Veteran's back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should state a medical opinion with respect to the Veteran's back disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused by the Veteran's service-connected left knee, left foot, and/or right foot disabilities, to include any changes in body mechanics that are due to these disabilities? 

The examiner should then state an opinion with respect to the Veteran's back disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was aggravated beyond normal progression by the Veteran's service-connected left knee, left foot, and/or right foot disabilities, to include any changes in body mechanics that are due to these disabilities? 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  The examiner is advised that the questions of causation and aggravation are distinct and the rationales provided should also be distinct.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

